Case 12-04578-8-SWH Doc 54 Filed 12/18/19 Entered 12/18/19 13:18:44 Page1of1

United States Bankruptcy Court Fl LED
Eastern District of NC DEC.1 8 2019
Wilmington Division STEPHANIE J. BUTLER, CLERK

U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NC

Dear Sir,

lam writing this letter in regards to Case No. 12-40578-8
SWH, Chapter 13. We were granted an extension to
12/27/2019 because we couldn’t get ahold of our lawyer,
Meredith P. Ezzell.

Finding new representation hasn’t been easy. We
contacted numerous firms around Wilmington and were told
that they couldn’t take our case on or that we had to go back
with Meredith P. Ezzell.

We have finally obtained new counsel, Attorney Chris
Vonderau, LLC but the first appointment wasn’t available till
1/7/2019 at 2 pm. We ask that the court kindly grant us a little
more time past 12/27/2019 so that, with the assistance of legal
counsel, we can properly respond to the trustee’s motion to
set aside the discharge.

Anthony John Martin
